IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-60163



JAIME VAZQUEZ-MARTINEZ,

                                           Petitioner,

versus

JOHN ASHCROFT,
ATTORNEY GENERAL,

                                           Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91-020-484
                        --------------------
                            March 7, 2002

Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Jaime Vazquez-Martinez petitions for review of an order of

the Board of Immigration Appeals (BIA) holding that Vazquez-

Martinez’s state conviction for felony driving while intoxicated

was an aggravated felony warranting his removal from this

country.   The respondent has moved to dismiss the petition for

review and to remand the case to the BIA for reconsideration in

light of United States v. Chapa-Garza, 243 F.3d 921, 927 (5th

Cir. 2001).    Vazquez-Martinez has replied to the respondent’s

motion to remand.    He contends that his petition should be

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-60163
                                -2-

dismissed without prejudice because it is unclear whether INS v.

St. Cyr, 121 S. Ct. 2271 (2001), deprives this court of

jurisdiction over the petition.   Vazquez-Martinez does not oppose

the respondent’s motion to the extent that it seeks remand to the

BIA.   Contrary to Vazquez-Martinez’s assertion, St. Cyr does not

deprive this court of jurisdiction over his petition for review,

as it is materially distinguishable from the instant case.    See
121 S. Ct. at 2275, 2286-87.

       Vazquez-Martinez’s petition for review is GRANTED.   The

order of the BIA is VACATED, and this case is REMANDED to the BIA

for disposition consistent with Chapa-Garza, 243 F.3d at 927.

All other outstanding motions are DENIED.